NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 DEWEY W. LAWSON,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2017-2387
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4598, Judge Mary J. Schoelen.
                ______________________

 Before NEWMAN, SCHALL, and WALLACH, Circuit Judges.
PER CURIAM.
                       ORDER
    In a Joint Status Report submitted on March 29, 2019,
the parties expressed their views regarding the impact of
Procopio v. Wilkie, 913 F.3d 1371 (Fed. Cir. 2019), on this
case. Following Procopio, Congress enacted, and the Pres-
ident signed, the Blue Water Navy Vietnam Veterans Act
of 2019 (Pub. L. No. 116-23, 133 Stat. 966 (2019) (“the
Act”)). We now remand for determination of Mr. Lawson’s
entitlement to the presumption of service connection.
2                                               LAWSON v. WILKIE




      IT IS ORDERED THAT:
      (1) The case is remanded to the United States Court of
          Appeals for Veterans Claims. On remand, the court
          is to stay the case pending review by the Board of
          Veterans Appeals of any claim by Mr. Lawson for
          entitlement to the presumption of service connec-
          tion under Procopio and the Act. Mr. Lawson shall
          be provided with appropriate assistance in expedi-
          tiously resolving his claim.
      (2) Each side shall bear its own costs.



                                    FOR THE COURT

    November 21, 2019                /s/ Peter R. Marksteiner
         Date                         Peter R. Marksteiner
                                     Clerk of Court